               Case 3:16-cv-07414-LB Document 112 Filed 08/30/20 Page 1 of 5



 1   Tatyana Evgenievna Drevaleva

 2   3015 Clement St., Apt. 204

 3   San Francisco, CA, 94121

 4   415-806-9864, tdrevaleva@gmail.com

 5   Plaintiff in Pro Per

 6

 7                                     THE U.S. DISTRICT COURT

 8                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

 9

10

11                                                  )
                                                    )
12    Tatyana E. Drevaleva                          )   Case Number: 3:16-cv-07414-LB
                                                    )
13                                                  )
                                                    )
14                      Plaintiff,                  )   Administrative Motion to Transfer my
                                                    )
15                      vs.                         )   Lawsuit No. 3:16-cv-07414-LB
                                                    )
16      1) Alameda Health System                    )   to the Hon. District Judge James Donato;
                                                    )
17      2) Officers of the California Department )      the Civil Local Rule 7-11;
                                                    )
18         of Industrial Relations, the Division of )   Declaration; Proposed Order.
                                                    )
19         Labor Standards Enforcement              )
                                                    )
20                                                  )   Location: Courtroom B – 15th Floor
           a) Ms. Catherine Daly                    )
21                                                  )   Judge: The Hon. Judge Laurel Beeler
           b) Ms. Joan Healy                        )
22                                                  )
           c) Mr. Bobit Santos                      )
23                                                  )
                                                    )
24         d) Mr. Eric Rood                         )
                                                    )
25                        Defendants                )
                                                    )
26                                                  )
                                                    )
27

28
                                                Page 1 of 5

                            Administrative Motion, case number 3:16-cv-07414-LB
              Case 3:16-cv-07414-LB Document 112 Filed 08/30/20 Page 2 of 5



 1          Plaintiff Tatyana Drevaleva is filing an Administrative Motion to transfer my lawsuit No.

 2   3:16-cv-07414-LB to the Honorable District Judge James Donato. Because a lawsuit No. 3:20-

 3   cv-00642-JD is currently pending against the Hon. Judge Laurel Beeler, she is definitely

 4   ineligible to continue judging my lawsuit No. 3:16-cv-07414-LB.

 5          During the litigation of the lawsuit No. 3:16-cv-07414-LB, the Hon. Judge Laurel Beeler

 6   expressed bias and prejudice towards me because I am a Pro Se penniless Russian Plaintiff, and I

 7   am not a lawyer. Ms. Beeler never invited the Parties to her Courtroom, improperly continued

 8   the Case Management Conference, banned Discovery, denied my May 16, 2017 Administrative

 9   Motion where I asked Defendant Alameda Health System to present the evidence that it was a

10   Public Agency, and recklessly ignored the fact that three out of four DIR’s Officers Ms. Daly,

11   Ms. Healy, and Mr. Rood were never served with a Summons and an Amended Complaint. In

12   her July 07, 2017 Order, page 2, Ms. Beeler lied that these Defendants had waived the service of

13   the Summons whereas they didn’t waive it. Ms. Beeler also never ruled on my Request for Entry

14   of Default against Mr. Bobit Santos who was served with the Summons and the Amended

15   Complaint but who missed a deadline to submit his response, who was not incapacitated, and

16   who was not in the military. Ms. Beeler also never bothered to obtain any piece of evidence that

17   would support DIR’s Officers’ claim of the “absolute immunity” pursuant to Government Code

18   Section 820.2 and the “absolute privilege” pursuant to Civil Code Section 47(a.)

19          In her June 07, 2017 Order, Ms. Beeler ruled that the District Court didn’t have both the

20   subject-matter jurisdiction and the Diversity of Citizenship jurisdiction over “Public Agency”

21   Alameda Health System. Ms. Beeler recklessly ignored my May 16, 2017 Administrative Motion

22   (Doc. No. 54) where I requested AHS to provide the proof that it was a Public Agency. On May

23   16, 2017, Ms. Beeler continued the Case Management Conference to July 27, 2017 (Doc. No.

24   53) but she abruptly entered a Judgment on July 07, 2017 (Doc. No. 77) thus depriving me my

25   right to conduct Discovery and to obtain the pieces of evidence that could support my case. In

26   both June 07 (Doc. No. 58) and July 07, 2017 (Doc. No. 76) Orders, Ms. Beeler impartially ruled
27   in favor of rich Opposing Parties Officers of DIR and AHS. Subsequently, Ms. Beeler named my

28   Appeal No. 17-16382 frivolous and revoked my IFP status on that Appeal. Doing all of this, Ms.
                                               Page 2 of 5

                         Administrative Motion, case number 3:16-cv-07414-LB
               Case 3:16-cv-07414-LB Document 112 Filed 08/30/20 Page 3 of 5



 1   Beeler didn’t think whether I would ever have a chance to work in my professional field as a

 2   Monitor Technician. She didn’t care about me. This is why I filed a lawsuit against her.

 3          After the 9th Circuit reinstated my IFP status on Appeal No. 17-16382, I obtained the

 4   pieces of evidence that supported my claim against both AHS and DIR. I filed all these pieces of

 5   evidence with the 9th Circuit, and I filed a few Motions to Supplement the Record on Appeal.

 6   Defendants AHS and DIR’s Officers opposed my Motions stating that these pieces of evidence

 7   had not been presented to the District Court. The 9th Circuit sided with Defendants and denied

 8   almost all my Motions to Supplement the Record on Appeal (Exhibit 3.) As a result, the 9th

 9   Circuit didn’t accept the critical pieces of evidence that supported my position. On December 24,

10   2019, a 3 Judge Panel (Paez, Rawlinson, and Huck) affirmed the fraudulent Orders of Ms. Beeler

11   (Exhibit 4.) Subsequently, the Panel denied my Petition for Panel Rehearing and a Petition for

12   Rehearing En Banc. The Panel concluded that my Petition for Rehearing En Banc was untimely

13   even though I filed it in five days after the Panel denied my Petition for Panel Rehearing. On

14   March 05, 2020, I petitioned to Chief Justice of the 9th Circuit the Hon. Sidney Thomas who is

15   also an En Banc Coordinator, and I asked him to extend the deadline for filing a Petition for

16   Rehearing En Banc pursuant to the General Order No. 5(b)(2) – “The En Banc Coordinator shall

17   supervise the en banc process, including time schedules provided in this Chapter; shall circulate

18   periodic reports on the status of each case under en banc consideration; may, for good cause,

19   extend, suspend, or compress the time schedules provided in this Chapter; may designate
20   another judge to perform all or part of the En Banc Coordinator's duties during the coordinator's

21   absence; may suggest, for any particular case, a modification or suspension of the provisions of

22   this Chapter; and may for good cause suspend en banc proceedings.” Subsequently, I submitted

23   two more Letters to Justice Thomas on April 11, 2020 and on May 20, 2020. I never heard from

24   Justice Thomas who was probably more concerned taking care of rich clients rather than to pay

25   attention to a penniless Pro Se Russian Plaintiff who was thrown out of her job and who was

26   suffering for many years from the absence of money.
27          On May 18, 2020, the U.S. Supreme Court denied my Petition for Writ of Certiorari No.

28   19-8012. On August 03, 2020, the U.S. Supreme Court denied my Petition for Rehearing. Well,
                                               Page 3 of 5

                         Administrative Motion, case number 3:16-cv-07414-LB
               Case 3:16-cv-07414-LB Document 112 Filed 08/30/20 Page 4 of 5



 1   the high Justices also don’t want to be bothered by a Russian homeless and penniless Plaintiff

 2   who was fired for asking questions about unpaid salary, missed breaks, unsafe working

 3   conditions, and the denial of the affiliation to the Union.

 4           The fact that the U.S. Supreme Court denied my both Petition for Writ of Certiorari and

 5   my Petition for Rehearing means only that the U.S. Supreme Court refused to accept the case.

 6   See Exhibit 1 which is a separate page from the U.S. Supreme Court’s guidance to Pro Se

 7   litigants, “The primary concern of the Supreme Court is not to correct errors in lower court

 8   decisions, but to decide cases presenting issues of importance beyond the particular facts and

 9   parties involved. The Court grants and hears argument in only about 1% of the cases that are

10   filed each Term. The vast majority of petitions are simply denied by the Court without comment

11   or explanation. The denial of a petition for a writ of certiorari signifies only that the Court
12   has chosen not to accept the case for review and does not express the Court’s view of the
13   merits of the case.”
14           Moreover, see Rule 10 of the Rules of the U.S. Supreme Court, “Review on a writ of

15   certiorari is not a matter of right, but of judicial discretion. … A petition for a writ of certiorari is

16   rarely granted when the asserted error consists of erroneous factual findings or the

17   misapplication of a properly stated rule of law.”

18           Because the July 07, 2017 Judgment of the District Court and the December 24, 2019

19   Memorandum of the 9th Circuit were based on erroneous factual findings and on misapplications

20   of properly stated rules and laws, my intention is to file a Motion to Vacate the Judgment

21   pursuant to the F.R.C.P. Rule 60.

22

23           Conclusion.
24           I am respectfully asking the Hon. Judge Laurel Beeler to transfer my case No. 3:16-cv-

25   07414-LB to the Hon. District Judge James Donato for a further proceeding. Ms. Beeler is

26   ineligible to judge the lawsuit No 3:16-cv-07414-LB because a lawsuit No. 3:20-cv-00642-JD is
27   lending against her.

28
                                                  Page 4 of 5

                            Administrative Motion, case number 3:16-cv-07414-LB
               Case 3:16-cv-07414-LB Document 112 Filed 08/30/20 Page 5 of 5



 1          Prior to filing this Administrative Motion, I attempted to meet and confer with

 2   Defendants’ Attorneys Mr. Nicholas Seitz and Mr. Timothy Travelstead. On August 20, 2020, I

 3   emailed both Mr. Seitz and Mr. Travelstead with a proposal to transfer my lawsuit No. 3:16-cv-

 4   07414-LB to the Hon. Judge James Donato (Exhibit 2.) I never heard back from both of them.

 5

 6          I declare under the penalty of perjury and under both the Federal laws and under the laws

 7   of the State of California that all foregoing is true and correct. Executed at San Francisco, CA on

 8   August 30, 2020.

 9

10          Respectfully submitted,

11

12
            Date: August 30, 2020.                        Sign Name:
13

14                                                        Print Name: Tatyana E. Drevaleva

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                Page 5 of 5

                         Administrative Motion, case number 3:16-cv-07414-LB
